DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 12/16/2020, is acknowledged. Claim 1 is amended. Claims 1 – 2 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over “Additive Manufacturing of 17-4 PH Stainless Steel: Post-processing Heat Treatment to Achieve Uniform Reproducible Microstructure”, 2016. JOM, Vol 68, No. 3, pp 930-942 (“Cheruvathur”; of record) in view of “Milling-Combined Laser Metal Sintering System and Production of Injection Molds with Sophisticated Functions”, 2007. Towards Synthesis of Micro-/Nano-systems, pp 285-290 (“Abe”; of record), and US 2012/0247620 (“Hwang”; of record), as evidenced by “Powder Bed Fusion”, 2015. Longborough University Additive Manufacturing Research Group (“Longborough”; of record), “17-4 PH Stainless Steel Project Data Bulletin”, 2016. AK Steel (“AK Steel”; of record), and US 2018/0119239 (“Tuffile”; of record).
Regarding claim 1, Cheruvathur teaches a method for manufacturing a molded object (P 931, C 1, Par 2, L 1-3), comprising: a molding step to form a desired molded object by an additive manufacturing (AM) process (P 931, C 1, Par 2, L 1-3), specifically powder bed fusion (PBF) (P 931, C 2, Par 1, L 5-8). The Examiner asserts that lamination molding is an equivalent term to additive manufacturing, by Applicant’s admission (see Remarks received 12/27/2019, P 8, Par 3, L 2-3).
Although Cheruvathur is generally silent to explicitly teaching the steps within a PBF process, it is known in the art that PBF processes comprise repeating (Longborough: Steps 3-5) the steps of: a recoating step to uniformly spread a material powder on a molding table to form a material powder layer (Longborough: Step 1); and a sintering step to irradiate a predetermined portion of the material powder layer with a laser beam to form a sintered layer (Longborough: Step 2).

Cheruvathur teaches that 17-4 PH steel is used to produce the part (Title), having a concentration of 0.05 mass% carbon (Table I). This carbon concentration does not fall within the claimed range of 0.03 mass% or lower of the instant claim, but it is close. 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent any showing of unexpected results or criticality (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the carbon content taught by Cheruvathur (0.05 mass% C) is close to the claimed range of the instant claim (0-0.03 mass% C), and there has been no showing in the Instant Application as to the criticality of this range or any unexpected results compared to the amount taught by Cheruvathur.
Alternatively, it is noted by the Examiner that regarding carbon content, Cheruvathur notes that no uncertainty to the composition ranges was provided by a manufacturer (Table I). However, it is known in the art that 17-4PH stainless steel has a carbon content of 0.07 wt% maximum (AK Steel: P 1, Composition).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the carbon content taught by Cheruvathur as evidenced by AK Steel (0-0.07 wt% C) encompasses the claimed carbon content of the instant claim (0.03 mass% C or lower). It is noted that although AK Steel expresses C content in terms of weight percentage rather than mass 
Cheruvathur does not explicitly teach a cutting step to perform cutting to the sintered layer during the molding step, wherein the cutting provides the molded object with a desired three-dimensional shape. 
Abe teaches a milling-combined laser sintering system (MLSS) that includes a step of sequentially cutting the sintered layer of a product (P 286, Col 2, Step 3; Fig. 3.1, “Surface finishing by High-Speed milling”) after the laser sintering of a powder metal layer (P 286, Col 2, Step 2; Fig. 3.1, “Laser sintering”), and before the addition of another layer of powder metal (P 286, Col 2, Steps 4 and 2; Fig. 3.1, “Powder supply”). Abe also teaches that this cutting is done in order to obtain parts with improved dimensional accuracy, and to reduce the molding cycle time (P 285, Col 2, Par 3, L 13-15).
It would have been obvious to an ordinarily skilled artisan to include the milling-combined laser sintering system to the method taught by Cheruvathur. Sequentially cutting the sintered layer of the product would result in obtaining finished products with improved dimensional accuracy and reduced molding cycle time.
The Examiner respectfully asserts that cutting to obtain improved dimensional accuracy as taught by Abe meets the limitation of cutting to give the molded object a desired three-dimensional shape as claimed. 
Further, the Examiner asserts that the cutting step of the sintered layer as taught by Cheruvathur in view of Abe would satisfy the claimed limitation that the sintered layer formed with the iron-based material powder is subject to the cutting in the cutting step, as Cheruvathur teaches a sintered layer formed with an iron-based material powder which has a carbon content 
Regarding the claimed limitation “wherein the carbon content of 0.03 mass% or lower suppresses load applied to a cutting tool”, such a claim limitation is simply the expression of an intended result of a process step of the claim, the process step in this case being a cutting step to perform cutting to the sintered layer. The Examiner notes that a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (MPEP 2111.04 I). Seeing as the prior art combination positively recites each and every process step of the instant claim, it would be expected that this beneficial result would also be obtained in the prior art combination.
Cheruvathur does not explicitly teach a carburization step to subject the molded object to carburization after the molding step is performed.
Hwang teaches a stainless steel carburization method ([0001]). Hwang teaches that, in several embodiments, 17-4 PH stainless steel is carburized ([0019], L 8-10; [0022], L 5-8; Table 1, Composition 3; Tables 2-3, Embodiments 10-11), resulting in an increased hardness of 610 HV (Table 3, Embodiments 10-11). Further, Hwang teaches that the carburization method achieves high hardness without the use of a halide-bearing atmosphere during carburization ([0001]), thereby reducing cost and improving safety (Abstract, L 10-13).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hwang into Cheruvathur and carburize the manufactured 17-4 PH steel object. This carburization would achieve a high hardness of the part, while also avoiding the use of a halide-bearing atmosphere during carburization, thereby reducing cost and improving safety.
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over “Additive Manufacturing of 17-4 PH Stainless Steel: Post-processing Heat Treatment to Achieve Uniform Reproducible Microstructure”, 2016. JOM, Vol 68, No. 3, pp 930-942 (“Cheruvathur”; of record) in view of “Milling-Combined Laser Metal Sintering System and Production of Injection Molds with Sophisticated Functions”, 2007. Towards Synthesis of Micro-/Nano-systems, pp 285-290 (“Abe”; of record) and US 2012/0247620 (“Hwang”; of record), as evidenced by “Powder Bed Fusion”, 2015. Longborough University Additive Manufacturing Research Group (“Longborough”; of record), “17-4 PH Stainless Steel Project Data Bulletin”, 2016. AK Steel (“AK Steel”; of record), and US 2018/0119239 (“Tuffile”; of record) as applied to claim 1, and further evidenced by US 2009/0183546 (“Tseng”; of record).
Regarding claim 2, Hwang teaches that, in several embodiments, 17-4 PH stainless steel is carburized ([0019], L 8-10; [0022], L 5-8; Table 1, Composition 3; Tables 2-3, Embodiments 10-11), resulting in an increased hardness of 610 HV (Table 3, Embodiments 10-11). This hardness, equivalent to a Rockwell hardness of about 61 HRC, falls within the claimed range of 50 HRC or more.

Neither Cheruvathur nor Hwang teach an elongation of the 17-4 PH steel part after a carburization treatment.
It is noted by the Examiner that, although the instant specification does not disclose specific carburization conditions for the carburization step generally (Instant Application: [0048] – “Here, there is no particular limitation regarding the treating method for carburization, so long as the carbon content at the surface and at the vicinity of the surface of the molded object can be increased”), specific conditions are given for the examples. In Example 1, the carburization is a gas carburization using methane gas at a temperature of 860°C for 2 hours (Instant Application: [0050]-[0052]). In Example 2, the carburization is a vacuum carburization done at 1030°C for 1 hour (Instant Application: [0056]). Both of these Examples were shown to achieve the claimed elongation after carburization. However, in a comparative example, correct elongation was not observed even before carburization, which is attributed to the high carbon content (Instant Application: Table 1, [0059]). Moreover, it is known in the art that carburization treatment generally may lower the elongation of metallic parts (Tseng: [0007]). 
The Examiner asserts that an ordinarily skilled artisan would expect the carburized steel part taught by Cheruvathur to have an elongation thereof to render the claimed elongation obvious due to a close or overlapping range, as it appears that the specific carburization method does not 

Response to Arguments
Applicant’s remarks filed 12/16/2020 are acknowledged and have been fully considered. Applicant has argued that Cheruvathur fails to teach or suggest the newly added limitation “wherein the carbon content of 0.03 mass% or lower suppresses load applied to a cutting tool”. Further, Applicant argues that for this reason, the claims are patentable. The Examiner respectfully disagrees.
The Examiner notes that although Cheruvathur as a singular reference does not teach these limitations, the prior art combination of Cheruvathur, Abe, and Hwang (as evidenced by Longborough, AK Steel, and Tuffile) satisfies each and every claimed limitation of the instant claim. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	As noted previously, Abe teaches a step of cutting a sintered layer after sintering, and provides motivation for this step to be incorporated into the method taught by Cheruvathur. The fact that Abe may teach this step as applied to material with a higher carbon content than is claimed does not have particular relevance. That is, this carbon content was not incorporated into the prior art combination. The cutting step itself was, and the carbon content taught by Cheruvathur, the primary reference, is cited. Alternatively, the carbon content of 17-4 PH stainless steel powder, as 
	Applicant argues further that none of the prior art suggests or discloses the unexpected result that the carbon content of 0.03 mass% or lower suppresses load applied to a cutting tool. In response, the Examiner notes that the arguments made by counsel, with regards to unexpected results, cannot take the place of evidence in the record (MPEP 716.01(c)). Applicant has cited [0044] of the originally filed specification as alleged evidence of this unexpected result, but the Examiner maintains that this does not constitute proper evidence of any unexpected result occurring. To support an argument for unexpected results, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." (MPEP 716.02(b) I). Applicant’s citation of [0044] simply amounts to a conclusion that a low carbon content results in a reduced load applied to a rotational cutting tool, thereby elongating the lifetime of the tool. Whether such a result is unexpected has not been proven, as there is no supplied supporting data or other evidence as compared to material with a greater carbon content.
	Further, it is plausible that such a conclusion has been made previously in the prior art (e.g., a reduced carbon content of iron-based material reduces wear of tools utilized in cutting the material), and would serve as an additional indicia of obviousness. For example, US 2009/0169414 
	Moreover, it is not clear that an upper carbon limit of 0.03 mass% has significance, as [0044] of the instant specification only cites that “a sintered layer formed with a material powder with low carbon content is subject to cutting”, and does not make specific reference to the claimed upper limit of 0.03 mass%. Thus, Applicant’s argument concerning unexpected results is also not commensurate with the scope of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735